RESOLUCIÓN
A la solicitud de certiorari, presentada por la parte de-mandante peticionaria, se provee no ha lugar.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Negrón García se inhibió. La Juez Asociada Señora Naveira de Rodón emitió un voto particular de conformidad. El Juez Asociado Señor Hernández Denton expediría. El Juez Asociado Señor Fus-ter Berlingeri paralizaría las obras hasta tanto exista un dictamen judicial final y firme, y emitió un voto disidente en cuanto a la decisión de la mayoría de no paralizar las obras pendente lite.
— O —
Voto particular de conformidad emitido por la Juez Aso-ciada Señora Naveira de Rodón.
Respecto al caso de referencia, se solicita que revoque-mos una Resolución del Tribunal de Circuito de Apelacio-*54nes (en adelante el Tribunal de Circuito) de 1ro de julio de 1999, mediante la cual, en auxilio de su jurisdicción, dejó sin efecto una orden de paralización del Tribunal de Pri-mera Instancia, Sala Superior de San Juan, contenida en una sentencia emitida el 25 de junio del corriente. El foro de instancia, luego de celebrar la correspondiente vista y oír a las partes, ordenó a "los demandados, Dr. Carlos I. Pesquera Morales, presidente de la Autoridad de Carrete-ras y Transportación de Puerto Rico, y a la Autoridad de Carreteras y Transportación, sus agentes, empleados abo-gados y todo el que reciba notificación de la. [sentencia] para que, de inmediato, se abstengan de llevar a cabo las obras de construcción de la ‘Ruta 66’ hasta tanto acrediten que, luego de cumplir con los requisitos de la ley, cuentan con una Declaración de Impacto Ambiental válidamente aprobada para dicho proyecto”. Esta es la sentencia objeto del recurso de apelación ante el Tribunal de Circuito.
En su resolución, el Tribunal de Circuito dispuso un trá-mite acelerado para resolver el recurso de apelación en los méritos. Es decir, acortó el término de treinta (30) días, que la Regla 22(b) del Reglamento del Tribunal Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, concede a los recurri-dos para presentar su alegato, a sólo quince (15) días.
El asunto ante nos es de carácter interlocutorio. Se li-mita a determinar si el Tribunal de Circuito abusó de su discreción al dejar sin efecto la orden de paralización que emitiera el tribunal de instancia al resolver en los méritos el caso de mandamus e injunction que tenía ante su consideración.
Luego de examinar con detenimiento el recurso y su apéndice, entendemos que no hubo abuso de discreción al-guno por parte del Tribunal de Circuito, razón por la que procede denegar el recurso en esta etapa de los procedimientos.
Ante las circunstancias previamente expresadas, esta-mos seguros de que el Tribunal de Circuito resolverá este *55caso de forma prioritaria. Además, se sirven mejor los in-tereses de la justicia si nos abstenemos de intervenir con la discreción ejercida por el foro apelativo en esta etapa de los procedimientos.
De dicho tribunal no darle al recurso presentado un trá-mite prioritario, la partes siempre tendrían disponible el recurso de mandamus ante este Tribunal. Véase 32 L.P.R.A. see. 3421 et seq.
— O —